Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1-20 have been presented for examination based on the amendment filed on 7/1/2022.
2.	Claim rejection of Claims 1-20 under USC 101 is withdrawn based on the amendment filed on 7/1/2022.

Response to Applicant’s arguments 
3. 	Applicant’s arguments regarding the rejection under 35 USC 103 have been fully considered but are not persuasive.

Applicant Argument:
 As best understood by Examiner, the summary of applicant’s argument is: the combination of the Livesu and Minetto references fail to suggest the particular types of virtual planes that represent top and bottom planes of a layer as recited.

Examiner’s response:
  Examiner respectfully disagrees with applicant’s argument. 
  	Examiner notes that secondary art Minetto in Figures 2, 4, 5 and section 3.1 discloses a slicing algorithm wherein a triangle mesh of a surface of 3D models object containing the
line segments generated by all triangles that intersect plane -which represents a top and bottom planes of a layer of a physical object as recited in the claim limitation. Therefore,  the combinations of prior art Livesu and Minetto explicitly discloses all the limitations of independent claims 1and 10 including the one in the argument above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



4.	Claims 1-8, 10-20 are rejected under 35 U.S.C. 103 as being obvious over Livesu et al. hereafter Livesu (slice2mesh: a Meshing Tool for the Simulation of Additive Manufacturing Processes, Computers & Graphics (2019), pp 1-14), in view of Minetto et al. hereafter Minetto (An optimal algorithm for 3D triangle mesh slicing, Computer-Aided Design 92 (2017) 1–10).

Regarding Claim 1, Livesu discloses a system for a layered volume mesh representing layers of a physical object to be created by an additive manufacturing process (Livesu: abstract), the system comprising:
one or more data processors (Livesu: page 1 section Introduction lines 11-13: calculate machine tool 13 paths in a computer directly installed into the machine-data processor is inherent feature of computer and 3D print system); and
memory storing instructions stored on one or more data processors, which when executed result in operations (Livesu: page 1 section Introduction lines 11-13: calculate machine tool 13 paths in a computer directly installed into the machine-memory storage and data processor is inherent feature of computer and 3D print system) comprising:
updating the surface mesh with a plurality of conformal layer interfaces generated according to the plurality of virtual layer planes (Livesu: Figures 2, 3, 4 and 5; page 23 section 2.1: Slice by slice growing sequence of the simulation domain; Figure 18: slice-conformal tetrahedral mesh; Also see page 11 lines 2-6); and
performing volume meshing of the updated surface mesh to generate the layered volume mesh, the layered volume mesh being used to create the physical object by a computer-implemented additive manufacturing process (Livesu: Figures 2, 3, 4 and 5; page 3 section 2.1: Volume mesh generation; pages 5-6 section 5: Generation of the PLC; Examiner’s Remark(ER): Figure 5 shows that Extruding each slice (i.e. surface mesh) along the building direction (left) by an amount corresponding to the local layer thickness produces a digital copy of the object to be printed (layered volume mesh)).
Livesu do not explicitly discloses 
slicing and layering a surface mesh representing the physical object according to a plurality of virtual layer planes, wherein the surface mesh comprises a plurality of nodes, wherein the virtual layer planes represent bottom and top planes of a layer of the physical object.
Minetto discloses 
slicing and layering a surface mesh representing the physical object according to a plurality of virtual layer planes, wherein the surface mesh comprises a plurality of nodes (Minetto: section 2.1: mesh slicing ; Figures 1 & 3: (a) slicing the triangle mesh, generating a set (b) of line segments on each plane, that are connected into closed loops (c)), wherein the virtual layer planes represent bottom and top planes of a layer of the physical object (Minetto: Figure 2 (a): triangle mesh of the surface of a 3D object model -Note the virtual layer plane represents bottom and top layers of a physical object; Also see Figure 4, Figure 5,  section 3.1);
Livesu and Minetto are analogous art because they are from the same field of endeavor. They both relate to Additive Manufacturing (AM).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above volumetric mesh generation tool, as taught by Livesu, and incorporating the mesh slicing methodology, as taught by Minetto.
One of ordinary skill in the art would have been motivated to do this modification in order to preserve mesh consistency and produce a well-formed output that preserves as much information as possible about the input mesh, as suggested by Minetto (Minetto: section 1.3).

Regarding Claim 2, the combinations of Livesu and Minetto further discloses the system of claim 1, wherein the updating comprises:
projecting a subset of the plurality of nodes to the plurality of virtual layer planes, one of the subset of the plurality of nodes being within a predetermined distance from one of the virtual layer planes, wherein the one node is moved onto the one virtual layer plane (Livesu: page 5 section 5.2 lines 48-67; section 5.3 lines 74-85).

Regarding Claim 3, the combinations of Livesu and Minetto further discloses the system of claim 1, wherein the operations further comprise:
receiving a computer-aided design (CAD) model of the physical object, wherein the CAD
model includes the surface mesh representing the physical object (Livesu: page 4 lines 91-93: We input a CLI file containing a set of 2D slices and (optionally) a thickening radius for support structures);
generating the plurality of virtual layer planes (Livesu: page 4 lines 98-100: The goal of the first step is to create a Piece-wise Linear Complex (PLC) that encodes both the outer and inner structure of the simulation domain);
performing mesh optimizations for improving a quality of the updated surface mesh with the plurality of layer interfaces (Livesu: page 4 lines 100-104; Figures 3, 4: On  the outside, the PLC will conform to the input slices, exposing  the typical staircase effect produced by the slice extrusion (Figure 4). On the inside, the PLC will contain the geometry of the slices, so as to incorporate the temporal evolution of the simulation domain (Figure 3));
preparing the updated surface mesh for volume filling by performing node inflation of proximal surfaces for volume filling (Livesu: page 4 lines 105-106 : the PLC is filled with tetrahedral elements to produce the output mesh; Also see section 5.3 : Vertical meshing); and
determining, using validation, whether the mesh surface having the plurality of layer interfaces with an additive solver (Livesu: page 13 lines 23-30 : validate our meshes in real simulations. We aim to conduct rigorous experiments to measure the performances of our slice conformal meshes when compared with other “fabrication-unaware” meshing techniques).

Regarding Claim 4, the combinations of Livesu and Minetto further discloses the system of claim 1, wherein each virtual layer plane of the plurality of virtual layer planes is defined by: z = b + nh, wherein z represents the virtual layer plane, b represents a base of the virtual layer plane, n is a current layer number, and h is a height of a virtual layer (Livesu: Figure 2);

Regarding Claim 5, the combinations of Livesu and Minetto further discloses the system of claim 1, wherein the update comprises:
identifying overlapping surfaces caused by the projecting (Livesu: page 5 section 5.2 lines 48-67; section 5.3 lines 74-85); and
moving nodes of the overlapping surfaces to original positions prior to the update, wherein the plurality of nodes comprises the nodes of the overlapping surfaces (Livesu: page 5 section 5.2, section 5.3, section 5.4, Figure 8).

Regarding Claim 6, the combinations of Livesu and Minetto further discloses the system of claim 1, wherein the update comprises:
identifying surfaces of the surface mesh, the identified surfaces having all nodes of the surfaces within a virtual layer plane, wherein each surface corresponds to a join surface (Livesu: page 5 section 5: The PLC generation is based on the idea of lifting vertices and edges of each slice one layer above, splitting edges to resolve intersections wherever necessary; section 5.3: This generates n + 1 intersection-free sub-edges, where n is the number of intersection points detected in pre-processing ; Examiner’s Remark(ER): intersection point –join surface).; and
generating a join loop from the join surfaces, the join loop generated based on interconnected edges of the surfaces passing through outer nodes of each join surface (Livesu: page 5 section 5: The PLC generation is based on the idea of lifting vertices and edges of each slice one layer above, splitting edges to resolve intersections wherever necessary; section 5.3: This generates n + 1 intersection-free sub-edges, where n is the number of intersection points detected in pre-processing ; Examiner’s Remark(ER): intersection free sub edges –join loop).

Regarding Claim 7, the combinations of Livesu and Minetto discloses the system of claim 1, wherein the operations further comprise:
displaying, on a display, a visual representation of the generated layered volume mesh (Livesu: Figures 12 , 13, page 1- Introduction-a computer directly installed into the machine; Examiner’s Remark(ER): Display is an inherent feature of any computer);

Regarding Claim 8, the combinations of Livesu and Minetto further discloses the system of claim 1, wherein, after the generating of the plurality of virtual layer planes, the plurality of nodes of the surface mesh are projected toward the plurality of virtual layer planes in order to update the surface mesh (Livesu: page 5 section 5.2; Pre-processing; page 6 section 5.4 vertical meshing- an edge e and its lifted copy e’…. The lower base of this quad is split into as many sub-segments as the number of split points computed for e. The same goes for the upper base, which is split into as many sub-segments as the number of split points computed for e’).
	
.

Regarding Claim 10, Livesu discloses a computer-implemented method (Livesu: abstract), the method comprising:
modifying the surface mesh by projecting a subset of the plurality of nodes to the plurality of virtual planes, one of the subset of the plurality of nodes being within a predetermined distance from one of the virtual layer planes, wherein the one of the subset of the plurality of nodes is moved onto the one of the virtual layer planes (Livesu: page 5 section 5.2 lines 48-67; section 5.3 lines 74-85);
generating a plurality of conformal layer interfaces according to the plurality of virtual layer planes, wherein the plurality of conformal layer interfaces slice the updated surface mesh planes (Livesu: Figures 2, 3, 4 and 5; page 23 section 2.1: Slice by slice growing sequence of the simulation domain; Figure 18: slice-conformal tetrahedral mesh; Also see page 11 lines 2-6); and
performing volume meshing of the modified surface mesh to generate the layered volume mesh, the layered volume mesh being used to create the physical object by an additive manufacturing process (Livesu: Figures 2, 3, 4 and 5; page 3 section 2.1: Volume mesh generation; pages 5-6 section 5: Generation of the PLC; Examiner’s Remark(ER): Figure 5 shows that Extruding each slice (i.e. surface mesh) along the building direction (left) by an amount corresponding to the local layer thickness produces a digital copy of the object to be printed (layered volume mesh)).
Livesu donot explicitly disclose 
identifying a plurality of virtual layer planes slicing across a surface mesh representing bottom plane and a top plane of a layer of a physical object, wherein the surface mesh comprises a plurality of nodes;
Minetto disclose 
identifying a plurality of virtual layer planes slicing across a surface mesh representing bottom plane and a top plane of a layer of a physical object, wherein the surface mesh comprises a plurality of nodes (Minetto: section 2.1: mesh slicing ; Figures 1 & 3: (a) slicing the triangle mesh, generating a set (b) of line segments on each plane, that are connected into closed loops (c);  Figure 2 (a): triangle mesh of the surface of a 3D object model -Note the virtual layer plane represents bottom and top layers of a physical object));
Livesu and Minetto are analogous art because they are from the same field of endeavor. They both relate to Additive Manufacturing (AM).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above volumetric mesh generation tool, as taught by Livesu, and incorporating the mesh slicing methodology, as taught by Minetto.
One of ordinary skill in the art would have been motivated to do this modification in order to preserve mesh consistency and produce a well-formed output that preserves as much information as possible about the input mesh, as suggested by Minetto (Minetto: section 1.3).

Regarding Claim 11, the combinations of Livesu and Minetto further discloses the computer-implemented method of claim 10, wherein each virtual layer plane of the plurality of virtual layer planes is defined by: z = b + nh, wherein z represents the virtual layer plane, b represents a base of the virtual layer plane, n is a current layer number, and h is a height of a virtual layer (Livesu: Figure 2).

Regarding Claim 12, the combinations of Livesu and Minetto discloses the computer-implemented method of claim 10, further comprising:
displaying, on a display, a visual representation of the generated layered volume mesh (Livesu: Figures 12, 13, page 1- Introduction-a computer directly installed into the machine; Examiner’s Remark(ER): Display is an inherent feature of any computer).

Regarding Claim 13, the combinations of Livesu and Minetto discloses the computer-implemented method of claim 10, further comprising:
receiving a computer-aided design (CAD) model of the physical object, wherein the CAD model includes a surface mesh representing the physical object (Livesu: page 4 lines 91-93: We input a CLI file containing a set of 2D slices and (optionally) a thickening radius for support structures).

Regarding Claim 14, the combinations of Livesu and Minetto discloses the computer-implemented method of claim 10, further comprising:
generating the plurality of virtual layer planes of the surface mesh (Livesu: Figure 5: Extruding each slice along the building direction (left) by an amount corresponding to the local layer thickness produces a digital copy of the object to be printed).

Regarding Claim 15, the combinations of Livesu and Minetto further discloses the computer-implemented method of claim 10, wherein the plurality of nodes of the surface mesh are projected toward the plurality of virtual layer planes in order to update the surface mesh (Livesu: page 5 section 5.2; Pre-processing; page 6 section 5.4 vertical meshing- an edge e and its lifted copy e’…. The lower base of this quad is split into as many sub-segments as the number of split points computed for e. The same goes for the upper base, which is split into as many sub-segments as the number of split points computed for e’).

Regarding Claim 16, the combinations of Livesu and Minetto discloses the computer-implemented method of claim 10, further comprising:
generating a plurality of conformal layer interfaces according to the plurality of virtual layer planes, wherein the plurality of conformal layer interfaces slice the updated surface mesh (Livesu: Figures 2, 3, 4 and 5; page 23 section 2.1: Slice by slice growing sequence of the simulation domain; Figure 18: slice-conformal tetrahedral mesh; Also see page 11 lines 2-6).

Regarding Claim 17, the combinations of Livesu and Minetto further discloses the computer-implemented method of claim 10, wherein the modification comprises:
identifying overlapping surfaces caused by the projecting (Livesu: page 5 section 5.2 lines 48-67; section 5.3 lines 74-85); and
moving nodes of the overlapping surfaces to original positions prior to the modifying, wherein the plurality of nodes comprises the nodes of the overlapping surfaces (Livesu: page 5 section 5.2, section 5.3, section 5.4, Figure 8).

Regarding Claim 18, the combinations of Livesu and Minetto discloses the computer-implemented method of claim 10, further comprising:
identifying surfaces having all nodes of the surfaces within a virtual layer plane, wherein each surface corresponds to a join surface (Livesu: page 5 section 5: The PLC generation is based on the idea of lifting vertices and edges of each slice one layer above, splitting edges to resolve intersections wherever necessary; section 5.3: This generates n + 1 intersection-free sub-edges, where n is the number of intersection points detected in pre-processing ; Examiner’s Remark(ER): intersection point –join surface); and
generating a join loop from the join surfaces, the join loop generated based on interconnected edges of the surf aces passing through outer nodes of each join surface (Livesu: page 5 section 5: The PLC generation is based on the idea of lifting vertices and edges of each slice one layer above, splitting edges to resolve intersections wherever necessary; section 5.3: This generates n + 1 intersection-free sub-edges, where n is the number of intersection points detected in pre-processing ; Examiner’s Remark(ER): intersection free sub edges –join loop).

Regarding Claim 19, the combinations of Livesu and Minetto discloses the computer-implemented method of claim 10, further comprising:
performing mesh optimizations for improving a quality of the surface mesh with the plurality of layer interfaces (Livesu: page 4 lines 100-104; Figures 3, 4: On  the outside, the PLC will conform to the input slices, exposing  the typical staircase effect produced by the slice extrusion (Figure 4). On the inside, the PLC will contain the geometry of the slices, so as to incorporate the temporal evolution of the simulation domain (Figure 3)).

Regarding Claim 20, the combinations of Livesu and Minetto discloses the computer-implemented method of claim 10, further comprising:
preparing the surface mesh for volume filling by performing node inflation of proximal surfaces for volume filling (Livesu: page 4 lines 105-106 : the PLC is filled with tetrahedral elements to produce the output mesh; Also see section 5.3 : Vertical meshing); and
determining, using validation, whether the mesh surface having the plurality of layer interfaces with an additive solver (Livesu: page 13 lines 23-30 : validate our meshes in real simulations. We aim to conduct rigorous experiments to measure the performances of our slice conformal meshes when compared with other “fabrication-unaware” meshing techniques).

Allowable Subject Matter
5.	Claim 9 is considered allowed. 
None of prior art of record teaches at least:
correcting one or more proximal surfaces having imperfections of the surface mesh surrounding the plurality of virtual layer planes by projecting a subset of the plurality of nodes of the one or more imperfections onto a virtual layer plane of the plurality of the virtual layer planes that is closest to the subset, wherein the imperfections of the surface mesh correspond to one or more elements of the surface mesh that satisfy one or more conditions related to spatial relations between the elements and/or with respect to a corresponding virtual layer plane, wherein a modified surface mesh comprises the surface mesh having the one or more proximal surfaces corrected (claim 9).

Examination Considerations
6. 	 Examiner has cited particular columns and line numbers (or paragraphs) in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific imitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. The entire reference is considered to provide disclosure relating to the claimed invention.
7. 	 The claims and only the claims form the metes and bounds of the invention. "Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 105455, 44USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d, 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)" (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, I 1-4). The Examiner has full latitude to interpret each claim in the broadest reasonable sense. Examiner will reference prior art using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning.
8.  	Examiner's Notes are provided with the cited references to prior art to assist the applicant to better understand the nature of the prior art, application of such prior art and, as appropriate, to further indicate other prior art that maybe applied in other office actions. Such comments are entirely consistent with the intent and spirit of compact prosecution. However, and unless otherwise stated, the Examiner's Notes are not prior art but a link to prior art that one of ordinary skill in the art would find inherently appropriate.

Conclusion
9.  	Claims 1-8, 10-20 are rejected.
10. 	Claim 9 is allowed.

11.  	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO
MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Correspondence Information
12. 		Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-5699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146